PER CURIAM.
We find no error in the trial court’s modification of appellant’s probation. Williams v. State, 475 So.2d 272 (Fla. 4th DCA 1985); Watkins v. State, 368 So.2d 363 (Fla. 2d DCA 1979). The order modifying probation erroneously lists conspiracy to possess morphine as one of the grounds for modification. The trial court did not rely upon this reason and it should be stricken from the order. May v. State, 472 So.2d 890 (Fla. 4th DCA 1985). We affirm the order as amended.
AFFIRMED.
ANSTEAD, LETTS and DELL, JJ., concur.